      Case: 1:19-cv-01610 Document #: 22 Filed: 03/29/19 Page 1 of 2 PageID #:70



                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

CHRISTOPHER MOEHRL, on behalf of    )
himself and all others similarly situated,
                                    )
                                    )
      Plaintiff,                    )
                                    )               Case No: 1:19-cv-01610
                                    )
v.                                  )               Judge Andrea Wood
                                    )               Magistrate Judge M. David Weisman
THE NATIONAL ASSOCIATION OF         )
REALTORS, REALOGY HOLDINGS          )
CORP., HOMESERVICES OF AMERICA, )
RE/MAX HOLDINGS, INC. and KELLER )
WILLIAMS REALTY, INC.               )
                                    )
      Defendants.                   )
____________________________________)

                            NOTICE OF UNOPPOSED MOTION

To:    All Counsel of Record
        PLEASE TAKE NOTICE that on Wednesday, April 3, 2019 at 9:00 a.m., or as soon
thereafter as I may be heard, I or another attorney for Defendant the National Association of
Realtors® shall appear before the Honorable Judge Andrea Wood, or any judge sitting in her
stead, in Room 1925 in the United States District Court of the Northern District of Illinois,
Eastern Division, 219 S. Dearborn, Chicago, Illinois and present Defendants’ Unopposed
Motion for Extension of Time to Respond to Complaint, which was filed on March 29, 2019.

Dated: March 29, 2019
                                             Respectfully submitted,

                                             /s/ Jack R. Bierig
                                             Jack R. Bierig
                                             Adam J. Diederich
                                             Schiff Hardin LLP
                                             233 South Wacker Drive, Suite 7100
                                             Chicago, IL 60606
                                             312-258-5500 (Phone)
                                             312-258-5600 (Fax)
                                             jbierig@schiffhardin.com
                                             adiederich@schiffhardin.com
                                             Attorneys for Defendant
                                             National Association of Realtors®
     Case: 1:19-cv-01610 Document #: 22 Filed: 03/29/19 Page 2 of 2 PageID #:71



                              CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies that on March 29, 2019, the foregoing Notice
of Motion was electronically filed with the Clerk of the Court by utilizing the CM/ECF System,
which will provide electronic notification to all counsel of record:


                                           /s/ Jack R. Bierig
                                             Jack R. Bierig




                                              2
